DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-11, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Admitted Prior Art and further in view of De Waegenaere (US 5,487,262).
The Admitted Prior Art teaches a first high elongation steel cord formed with three strands, each having seven filaments, and a second high elongation steel cord formed with 3 strands, each having four filaments (Paragraphs 3 and 36 and Table 1).  More particularly, said first cord has a strand twist angle of 20.37 degrees and a cord twist angle of 20.84 degrees (sum of angles is 41.21 and in accordance to the claimed invention) and said second cord has a strand twist angle of 13.62 degrees and a cord twist angle of 14.72 degrees (sum of angles is 28.34 and in accordance to the claimed invention).  In such instances, the cords have a structural elongation outside the claimed invention and are described as having problems with rubber penetration and thus corrosion.  
US ‘262, on the other hand, is similarly directed to high elongation steel cords having applicability in tires (Column 1, Lines 5-11 and Column 2, Lines 62+).  US ‘262 further teaches a specific manufacturing method in which such a cord is overtwisted and subsequently reverse 
Lastly, regarding claim 8, it appears that the claimed structural elongations and rubber penetration are achieved when including a reverse twisting step and as such, one of ordinary skill in the art at the time of the invention would have expected the modified high elongation cord of the Admitted Prior Art to satisfy the claims.  For example, looking at Table 1 of Applicant’s original specification, the only difference between the prior art cord and the inventive cord is the presence of a reverse twisting step.  Thus, the modified high elongation cord of the Admitted Prior would have been expected to have a structural elongation significantly greater than 2.25% and complete rubber penetration as required by the claims.  Again, the presence of a reverse twisting step appears to be the primary contributing factor in terms of the structural elongations at specific strand and cord twisting angles (original disclosure fails to identify additional factors that affect the structural elongation, given a high elongation steel cord formed with a plurality of strands).
Regarding claim 9, each of the prior art cords listed in Table 1 of Applicant’s original specification would be expected to demonstrate a structural elongation less than 4% when modified by US ‘262.

As to claim 11, Paragraphs 35 and 37 list filament diameters between 0.10 mm and 0.60 mm.
Regarding claims 13 and 14, the Admitted Prior Art recognizes the use of high elongation steel cords in zero degree belt layers (Paragraph 2).  With specific respect to claim 14, a zero degree layer can be broadly viewed as a protection layer.
With respect to claims 15 and 16, the modified tire of the Admitted Prior Art would exhibit complete rubber penetration and thus a pressure drop as required by the claims.
As to claims 19 and 20, zinc and brass coatings are conventionally provided to reduce corrosion and enhance adhesion between tire reinforcing cords and topping or coating rubbers.  One of ordinary skill in the art at the time of the invention would have found it obvious to include said coatings for the benefits detailed above.  Also, this position was set forth in the previous communication and remains unchallenged by Applicant.  Thus, said position is taken to be Admitted Prior Art.    
5.	Claims 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP 2010-90509) and further in view of De Waegenaere (US ‘262).
Fukuda teaches a high elongation steel cord (elongation at break of at least 4%) formed with four or five three strands, each having six filaments, and having applicability in tire circumferential belts (Abstract and Figures 1 and 2).  More particularly, said strands are defined by five sheath filaments twisted around a core filament (defines a double layered strand). 

	US ‘262, on the other hand, is similarly directed to a high elongation cord formed with a plurality of strands.  US ‘262 states that the inclusion of an overtwisting step and a subsequent reverse twisting step promotes, among other things, tensile strength and corrosion resistance(Column 1, Lines 12-16 and Column 2, Lines 25-41).  It is well recognized that corrosion resistance is associated with the amount of rubber that fills or penetrates into the cord structure (eliminates the presence of voids or pathways for air or water).  One of ordinary skill in the art at the time of the invention would have found it obvious to carry out the process steps of US ‘262 in the cord of Fukuda since the disclosed benefits of US ‘5262 are consistent with those desired by Fukuda.       
Lastly, regarding claim 8, it appears that the claimed structural elongations and rubber penetration are achieved when including a reverse twisting step and as such, one of ordinary skill in the art at the time of the invention would have expected the modified high elongation 
Regarding claim 25, Fukuda teaches elongation at breaks of at least 4%, more specifically at least 5%, and in such instances, it is well recognized that a structural elongation would be significantly less than the entirety of the elongation at break (structural elongation is a small part of the entirety of the elongation at break).
As to claim 26, Fukuda teaches a high elongation steel cord (elongation at break of at least 4%) formed with four or five three strands, each having six filaments.
With respect to claim 27, Table 1 includes a plurality of cord constructions formed with filaments between 0.10 mm and 0.60 mm.
Regarding claims 28 and 29, Fukuda describes a steel cord having applicability in tire circumferential belt layers and such a layer can be viewed as a zero degree belt layer or a protection layer (Abstract).
As to claims 30 and 31, the modified tire of Fukuda would exhibit complete rubber penetration and thus a pressure drop as required by the claims.
.  
Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.
Applicant argues that De Waegenaere teaches a four step process for a steel cord where the final step is “twisting” to decrease the twist pitch while the inventive method includes a first step of twisting to achieve a small twist pitch and subsequently reverse twisting before take-up.  It is initially noted that the claims are directed to a steel cord, as opposed to a method of manufacturing a steel cord, and thus, it is not required for the prior art reference or references to disclose the exact method taught by Applicant.  Additionally, as best can be determined from Applicant’s original disclosure, the inclusion of a reverse twisting step in the manufacture of a high elongation cord, for example, “before take-up” results in the claimed rubber penetration.  This is directly analogous to the manufacturing method of De Waegenaere in which a reverse twisting step is in fact carried out “before take-up”.  Applicant points to Column 3, Lines 15+ and argues that the method of De Waegenaere includes a straightening step and such is precluded from the claimed tire article.  First, even if a straightening step is present, a reverse twisting step still occurs “before take-up”.  Second, the broad or general 
Applicant also argues that the method of De Waegenaere includes a final twisting step (after a reverse twisting step) to decrease the twist pitch.  Again, as detailed above, the claims are directed to a steel cord and nothing in the claims excludes the presence of a final twisting step.  More particularly, there is no evidence of record that the claimed steel cord is structurally distinguished from a cord formed by the method of De Waegenaere.  In fact, the final twisting step is described as not stretching the steel cord in a manner that increases the radius of curvature (Column 2, Lines 49+), it being recognized that a small radius of curvature corresponds with increased rubber penetration (Column 2, Lines 33+).  Thus, the openness achieved after the reverse twisting in step (ii) would be maintained despite additional processing steps.  It is emphasized that De Waegenaere specifically states that cord openness and rubber penetration is desirable (achieved by initial overtwisting step), as is fatigue and corrosion resistance (Column 1, Lines 10-16 and 55+).  One of ordinary skill in the art at the time of the invention would have expected the modified cord of the APA or Fukuda to demonstrate the claimed rubber penetration based on the presence of a reverse twisting step “before take-up” (there is no evidence that any specific amount of reverse twisting is necessary to achieve full rubber penetration and it appears that Waegenaere is concerned with high cord openness and ultimately high rubber penetration).  Again, as best can be determined from 
Applicant also argues that De Waegenaere is directed to a steel cord “with a reduced residual torsion for better straightness and absence of flare”.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Fukuda, Applicant’s arguments are similar to those presented with respect to the APA and as such, the response to arguments above are seen to be applicable.  Additionally, it is noted that Fukuda is specifically directed to a high elongation cord having an elongation at break of at least 4%, with Waegenaere further defining high elongation cords as those having an elongation at break between 5% and 10% (Column 3, Lines 1-2).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 20, 2021